TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 12, 2014



                                     NO. 03-13-00629-CV


          Kappa Alpha Order, Inc.; Omicron Chapter of Kappa Alpha Order;
   he Alumni Receivership Committee for the Omicron Chapter of Kappa Alpha Order;
                      and H. Robert Hohenberger, Jr., Appellants

                                                v.

  UT Texas Omicron, Inc.; and UT Texas Omicron Educational Corporation, Appellees




           APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on May 29, 2013. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall pay the costs of the appeal incurred by that party, both in this Court

and the court below.